DETAILED ACTION
This action is in response to the submission filed on 10/31/2018.  Claims 1-20 are presented for examination.  
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0183483 (“Hart”) in view of “Interruptions in the workplace: A case study to reduce their effects” (“Sykes”) in view of US 2016/0012359 (“Wood”).
Regarding claims 1 and 11, Hart teaches:
A system for generating an architectural design (Hart: Abstract, Figure 4; para [0047], “Floor plans--architectural drawings”), the system comprising: 

a display device (Hart: Figure 4); 

a memory; and a processor coupled to the memory programmed with executable instructions, the instructions including: a modeling engine (Hart: para [0067], "a conventional vector drawing program, designated SVG editor module 120, preferably capable of editing in SVG format. There are a few existing drawing packages that support SVG format, including Adobe Illustrator, Corel Draw, and Inkscape. Alternatively, a traditional CAD authoring package may be used to create a DWG or DXE formatted floor plan”; drawing packages are modeling engines) for obtaining a target network model for the architectural design (applicant’s specification describes the ‘target network model’ as the desired spatial clustering of the members of an organization in paragraph [0010]; Hart: para [0047], “Floor plans--architectural drawings including”; para [0078], “a subscribed user may define people and/or assets and then add them into the floor plan editing panel 140 simply by dragging icons from one to the other across the partition, and placing them as desired”; para [0106], “floor plan visualization reporting--vacancies, departmental areas, space use, etc.”; para [0104] floor plan based seating plans”; para [0057], “the ideal space standards”; Hart obtains the ideal/target spatial clustering/seating for the architectural layout), wherein the modeling engine is configured to: 

generate the target network model for the architectural design, wherein the target network model comprises at least one of: 

(a) a work style of the members of the organization generated by partitioning the members of the organization into different clusters based on the metadata, (b) a level of interaction between the members of the organization generated based on a frequency of the digital communications between the members as indicated by the metadata, (c) one or more members of the organization with a predetermined pattern of communications with other members of the organization based on the metadata, or (d) a spatial clustering of the members of the organization based on the level of interaction between the members of the organization (Hart: [0090], “Beginning with the vector-graphics floor plan object (described above) for the entire floor, the now-defined assets may be assigned to particular locations. For example, room objects for each room or space may be assigned to the floor plan including room occupancy, room type, cost allocation tracking; personnel objects (people) including name, position, departments, project teams, manager teams, birthday, etc. Structural objects may be assigned such as partitions; furniture assets; equipment assets; information technology (IT) assets; and even move and change reports and work orders; lease data objects; etc.”; para [0053], “actual office assignment by position/title”; para [0054], “A Space utilization metrics Table is created--Personnel space, Departmental space”; para [0072], “personnel and departmental or team locations”; teams/departments can be spatially clustered/assigned to particular locations based on their level of interaction, i.e. personnel in the same department/team interact more and are therefore place together. This corresponds to limitation (d).) and 

a design analyzer for selecting one or more architecture designs (Hart: para [0110], “analytical reports--occupancy metrics, financial metrics”), wherein the design analyzer is configured to: 

select at least one criterion for the architectural design, the at least one criterion comprising at least one of a cost criterion (Hart: para [0060], “The sixth step 12 entails developing financial cost models for various real estate alternatives. The cost models depend on predetermined variables including existing lease rate, anticipated lease rate, escalation rate, occupancy cost per person/attorney, etc. This data is entered into the CAOM office management database”), a wellness criterion, a community criterion, a work style criterion, a choice criterion, a privacy criterion (Hart: para [0061], “The seventh step 14 entails determining occupancy metrics including rentable square feet (RSF) per person/attorney, conference seat per person/attorney, filing drawer per person/attorney, private/open office ratio, percent of total RSF--office space, support, special purpose, reception & conference, amenities, Vacancy rate. This data is entered into the CAOM office management database”), or a vibrancy criterion;


Hart does not teach:
receive, from a digital communications network of an organization, metadata of digital communications between members of the organization, where the received metadata is in a predetermined digital format, 

determine criteria scores, based on the at least one criterion, for one or more architectural design prototypes by correlating the one or more architectural design prototypes to the target network model; 

automatically select the one or more architectural designs from the one or more architectural design prototypes based on the criteria scores for the one or more architectural design prototypes; and 

a user interface configured to display, on the display device, at least one of: the target network model, the at least one criterion for the architectural design, the one or more architectural designs, or criteria scores for the one or more architectural designs.

Hart does not teach but Sykes does teach:
receive, from a digital communications network of an organization, metadata of digital communications between members of the organization, where the received metadata is in a predetermined digital format (claim 2 indicates that the metadata is at least one of emails, calendars, file sharing, or instant messages; Sykes: page 389, 3.2. Data collection technique; 3.3 Types of Interruptions, “Several different types of interruptions were of interest in this research. During the researcher observations, the type of interruption and rich contextual information was recorded. The types of interruptions observed were the following: 1. telephone, 2. Instant Messenger, and updating system notifications (e.g., Windows update, Adobe, Java, etc.), 3. email notifications”);
Hart teaches generating a target office/workplace layout model based on various standards (see Hart Figure 1), but not specifically based on metadata. Sykes teaches using metadata to improve the office layout (see page 393-394, “1. Physical Workplace Environment”, “2. High traffic areas—be aware of their impact”, “5. Quiet Meeting Rooms”). Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Hart (directed to generating an architectural layout) with Sykes (directed to using metadata to improve an office layout) and arrived at generating an architectural layout using metadata. One of ordinary skill in the art would have been motivated to make such a combination to generate an optimal workplace layout because “Collaboration is an important aspect for virtually all workplace environments. Workplaces often encourage and foster collaboration in a variety of ways with the purpose to collectively focus the group’s attention on a specific problem and solve it as quickly and as efficiently as possible” (Sykes: Abstract).

Hart and Sykes do not teach but Wood does teach:
determine criteria scores, based on the at least one criterion, for one or more architectural design prototypes by correlating the one or more architectural design prototypes to the target network model (‘correlating’ according to paragraphs [0074] and [0102] of applicant’s specification is interpreted to mean a comparison; the proposed layout is assessed according to various criteria, including financial criteria, and the proposed layout is compared to an ideal layout; Wood: Fig. 8A, “Process the Organization Structure Data and Space Constraint Data to Auto-generate a Space Layout”; claim 3, “ wherein the space constraint data comprises at least one member of the set of: …financial constraint data…”; para [0009], “the IWMS receives a second BIM containing a second set of space constraint data associated with a second space. The first set of organization structure data and the second set of space constraint data are then processed by the IWMS to automatically generate a second space layout corresponding to the second space. Comparison operations are then performed to compare the first space layout to the second space layout, which results in the generation of a first set of space utilization metrics respectively associated with the first space layout and the second space layout. The first set of space utilization metrics are then processed with the first set of organization structure data to determine whether the first or second space layout is the optimum space layout for the organization”; the comparison/correlating results in the determined criteria score/space constraint data/metric); 

automatically select the one or more architectural designs from the one or more architectural design prototypes based on the criteria scores for the one or more architectural design prototypes (Wood: Fig. 8A, “Process the Organization Structure Data and Space Constraint Data to Auto-generate a Space Layout”; Fig. 8B, “Select and Retrieve Space Layout(s) for Comparison” 822; paras [0062-0063], “the organization structure data and the space constraint data is processed in step 816, as described in greater detail herein, to auto-generate a space layout. The resulting space layout is then added to a target Building Information Model (BIM) in step 818... one or more space layouts are selected and retrieved in step 822”; para [0045], “the space constraint data may include financial data”; the constraints are considered the criteria, the layout is selected based on the constraint data); and 

a user interface configured to display, on the display device, at least one of: the target network model, the at least one criterion for the architectural design, the one or more architectural designs (Wood: Figures 4B, 7), or criteria scores for the one or more architectural designs.

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Hart and Sykes (directed to generating an architectural layout) with Wood (directed to selecting and displaying a architectural layout) and arrived at generating, selecting and displaying an architectural layout. One of ordinary skill in the art would have been motivated to make such a combination because it “combines the physical constraints of a given building, and the business needs of the organization using the space, to provide an automated layout of business spaces” (Wood: para [0007]).

Regarding claims 2 and 12, Hart teaches:
The system of claim 1, further comprising a digital communications monitor configured to: 
(Hart: paras [0044], [0062], “Finally, the eighth step 16 entails taking the results of the above-described data collection and analysis steps, all of which at this point have been entered into the CAOM office management software solution, and using the software to generate reports or manage the data”).

Hart does not teach but Sykes does teach:

monitor the digital communications network of the organization, collect the metadata of the digital communications between the members of the organization, where the metadata is collected in the predetermined digital format by extracting, transforming, and loading the metadata of the digital communications between the members of the organization, the collected metadata of digital communications between the members of the organization comprising metadata of at least one of emails, calendars, file sharing, or instant messages (Sykes: page 388, “Table 1 Methodologies for data collection”, “Event Logger”, “Remote Desktop”; page 389, 3.2. Data collection technique, “3. Ease of data collection, including the management and storage of the data; 4. Ease of data analysis”; 3.3 Types of Interruptions, “Several different types of interruptions were of interest in this research. During the researcher observations, the type of interruption and rich contextual information was recorded. The types of interruptions observed were the following: 1. telephone, 2. Instant Messenger, and updating system notifications (e.g., Windows update, Adobe, Java, etc.), 3. email notifications”; the metadata is collected by event logging and remote desktop which extract the relevant information are managed, stored and loaded for data analysis).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Hart (directed to generating an architectural layout with collected data) with Sykes (directed to collecting metadata to improve an office layout) and arrived at generating an architectural layout using collected metadata. One of ordinary skill in the art would have been motivated to make such a combination to generate an optimal workplace layout because “Collaboration is an important aspect for virtually all workplace environments. Workplaces often encourage and foster collaboration in a variety of ways with the purpose to collectively focus the group’s attention on a specific problem and solve it as quickly and as efficiently as possible” (Sykes: Abstract).

Regarding claims 3 and 13, Hart does not teach but Sykes does teach:
The system of claim 1, wherein the one or more members of the organization with the predetermined pattern of communications with the other members of the organization based on the metadata comprises at least one of: 

a member of the organization who communicates with at least a first threshold number of the members of the organization (‘a first threshold number’ could be any number 1 and over, clearly the collected email and IM data are members communicating with at least one other member of the organization; Sykes: page 388, “Table 1 Methodologies for data collection”, “Event Logger”, “Remote Desktop”; page 389, 3.2. Data collection technique; 3.3 Types of Interruptions, “Several different types of interruptions were of interest in this research. During the researcher observations, the type of interruption and rich contextual information was recorded. The types of interruptions observed were the following:1. telephone, 2. Instant Messenger, and updating system notifications (e.g., Windows update, Adobe, Java, etc.), 3. email notifications”), or a member of one department of the organization who communicates with at least a second threshold number of members in another department of the organization.

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Hart (directed to generating an architectural layout with collected data) with Sykes (directed to collecting metadata to improve an office layout) and arrived at generating an architectural layout using collected metadata. One of ordinary skill in the art would have been motivated to make such a combination to generate an optimal workplace layout because “Collaboration is an important aspect for virtually all workplace environments. Workplaces often encourage and foster collaboration in a variety of ways with the purpose to collectively focus the group’s attention on a specific problem and solve it as quickly and as efficiently as possible” (Sykes: Abstract).

Regarding claims 4 and 14, Hart, Sykes and Wood teach:
The system of claim 1, wherein the instructions further include a design generator configured to: 

receive, via the user interface, a floorplan as an input; generate grid lines to divide the floorplan into cells (Hart: para [0094], “Referring to FIG. 4, navigation of the three panels of the user-interface 100 of the present invention is an essential feature of the invention. The information displayed in the floor plan navigation panel 120 at left affects the floor plan editing panel 140 at right, and so too does the data grid 160 at bottom right, all three pulling from the same database. More specifically, the floor plan navigation panel 120 at left includes a thumbnail icon of the floor plan with a zoom feature, plus an underlying search panel that allows searching for any asset based on any defined variable and filter. If a subscriber points and clicks on any asset in the floor plan icon or searches and finds an asset in the search window, the asset is highlighted yellow in the floor plan editing panel 140 to the right. Moreover, the relevant database information appears in the data grid 160 at bottom right. The data grid 160 is editable (provided the user has proper permissions) and the variables for that asset can be edited as desired. For each assignment/reassignment, the user is prompted to accept/cancel the change, and if accepted the database is updated accordingly and the updated information appears in the data grid 160”); 

determine a layout for at least one of the cells (Hart: [0093], [0094], “There is click-and-drag functionality and so assets can be freely reassigned by moving them around the floor plan editing panel 140, and newly assigned by clicking-and-dragging from the floor plan navigation panel 120 onto the floor plan editing panel 140”); and 

assign a use of the layout, thereby generating the one or more architectural design prototypes (Hart: [0093], [0094]; Figure 4).

Regarding claims 5 and 15, Hart, Sykes and Wood teach:
The system of claim 1, wherein the instructions further include a design generator configured to: 

receive, via the user interface, an input of a floorplan comprising one or more layouts (Hart: para [0067], “the user may rely on a conventional vector drawing program, designated SVG editor module 120, preferably capable of editing in SVG format. There are a few existing drawing packages that support SVG format, including Adobe Illustrator.TM., Corel Draw.TM., and Inkscape.TM.. Alternatively, a traditional CAD authoring package may be used to create a DWG or DXF formatted floor plan, and this floor plan may be converted to SVG as at substeps 110-118 described below”); and 

assign a use of the one or more layouts, thereby generating the one or more architectural design prototypes (Hart: [0093], [0094]; Figure 4).

Regarding claims 6 and 16, Hart, Sykes and Wood teach:
at least one of: 

the spatial clustering of the members of the organization into zones based on the level of interaction between the members of the organization (Hart: [0090], “Beginning with the vector-graphics floor plan object (described above) for the entire floor, the now-defined assets may be assigned to particular locations. For example, room objects for each room or space may be assigned to the floor plan including room occupancy, room type, cost allocation tracking; personnel objects (people) including name, position, departments, project teams, manager teams, birthday, etc. Structural objects may be assigned such as partitions; furniture assets; equipment assets; information technology (IT) assets; and even move and change reports and work orders; lease data objects; etc.”); or a number, a size, and an allocation of rooms with a specialized purpose for at least one of the zones based on the metadata of the digital communications indicating a number of meetings, a number of attendants for the meetings, and a duration of the meetings.

Regarding claims 7 and 17, Hart, Sykes and Wood teach:
The system of claim 6, wherein the rooms with the specialized purpose comprises a conference room, a meeting room, a board room, or a phone booth (Hart: para [0047], “Floor plans--architectural drawings including locations of payroll and non-payroll personnel, personnel in offices and workstations, equipment, support space, filing, conference rooms, amenities, storage, work flow adjacencies, etc”).

Regarding claims 8 and 18, Hart, Sykes and Wood teach:
The system of claim 1, wherein the user interface is further configured to: 

receive a selection by a user of the at least one criterion for the architectural design; display the one or more architectural designs and the criteria scores for the one or more architectural designs on the display device; and receive a selection by the user of the architectural design from the one or more architectural designs (Hart: para [0094], “Referring to FIG. 4, navigation of the three panels of the user-interface 100 of the present invention is an essential feature of the invention. The information displayed in the floor plan navigation panel 120 at left affects the floor plan editing panel 140 at right, and so too does the data grid 160 at bottom right, all three pulling from the same database. More specifically, the floor plan navigation panel 120 at left includes a thumbnail icon of the floor plan with a zoom feature, plus an underlying search panel that allows searching for any asset based on any defined variable and filter. If a subscriber points and clicks on any asset in the floor plan icon or searches and finds an asset in the search window, the asset is highlighted yellow in the floor plan editing panel 140 to the right. Moreover, the relevant database information appears in the data grid 160 at bottom right. The data grid 160 is editable (provided the user has proper permissions) and the variables for that asset can be edited as desired. For each assignment/reassignment, the user is prompted to accept/cancel the change, and if accepted the database is updated accordingly and the updated information appears in the data grid 160”; [0093], Figure 4).

Regarding claims 9 and 19, Hart, Sykes and Wood teach:
The system of claim 1, wherein the design analyzer is configured to determine the criteria scores for the one or more architectural design prototypes by performing at least one of: 
a simulation, a heuristic model calculation, or an agent-based simulation (Hart: paras [0060-0061], “The sixth step 12 entails developing financial cost models for various real estate alternatives. The cost models depend on predetermined variables including existing lease rate, anticipated lease rate, escalation rate, occupancy cost per person/attorney, etc. This data is entered into the CAOM office management database of the present invention… The seventh step 14 entails determining occupancy metrics including rentable square feet (RSF) per person/attorney, conference seat per person/attorney, filing drawer per person/attorney, private/open office ratio, percent of total RSF--office space, support, special purpose, reception & conference, amenities, Vacancy rate. This data is entered into the CAOM office management database of the present invention”).

Regarding claims 10 and 20, Hart, Sykes and Wood teach:
The system of claim 1, wherein the design analyzer is configured to automatically select the one or more architectural designs from the one or more architectural design prototypes based on at least one of: one or more of the criteria scores for the one or more architectural design prototypes with a highest score value; or a sum of the criteria scores for the one or more architectural design prototypes (Hart: paras [0060-0061], “The sixth step 12 entails developing financial cost models for various real estate alternatives. The cost models depend on predetermined variables including existing lease rate, anticipated lease rate, escalation rate, occupancy cost per person/attorney, etc. This data is entered into the CAOM office management database of the present invention… The seventh step 14 entails determining occupancy metrics including rentable square feet (RSF) per person/attorney, conference seat per person/attorney, filing drawer per person/attorney, private/open office ratio, percent of total RSF--office space, support, special purpose, reception & conference, amenities, Vacancy rate. This data is entered into the CAOM office management database of the present invention”).



Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:	
“Interactive Layout Design Optimization”: interactive tool uses an object oriented representation with an interface that allows the designer to interact with the building layout optimization problem. Using the interactive tool, the designer can refine the problem definition on-the-fly and quickly explore solution alternatives and trade-offs while receiving both visual and computational feedback.
 “A design optimization tool based on a genetic algorithm”: generative and goal-oriented design to propose a computer tool that can help the designer to generate and evaluate certain aspects of a solution towards an optimized behavior of the final configuration.
US 2016/0048612: systems and methods for generating habitat interior layouts, and in particular, relate to automatically generating and evaluating habitat interior layouts. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITHYA J. MOLL whose telephone number is (571)270-1003. The examiner can normally be reached Monday-Friday 8:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148